

116 S4919 IS: Assimilating Health and Equity Assessments into Decision-making of 2020
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4919IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Cardin (for himself, Mr. Bennet, Mr. Brown, Ms. Smith, Ms. Cortez Masto, Mr. Booker, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for a study by the National Academies of Sciences, Engineering, and Medicine on the potential benefits on population health outcomes of incorporating into the Federal legislative process tools that measure the impacts of proposed legislation (including in areas outside of health care) on health and health disparities, and for other purposes.1.Short titleThis Act may be cited as the Assimilating Health and Equity Assessments into Decision-making of 2020 or AHEAD Act of 2020.2.Study to assess the value of using tools to measure the impacts of proposed Federal legislation on health and health disparities(a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine (or, if the National Academies decline to enter into such arrangement, with another appropriate entity such as the National Academy of Public Administration) under which, not later than 2 years after the date of enactment of this Act, the National Academies (or other appropriate entity) will complete a study—(1)to examine the potential benefits on population health outcomes of incorporating into the Federal legislative process tools that measure the impacts of proposed legislation (including in areas outside of health care) on health and health disparities;(2)to formulate recommendations on integrating such tools into the Federal legislative process to achieve better population health outcomes;(3)to formulate recommendations on how behavioral and nudge research on the health and equity effects of policies may translate into evaluative tools for policymakers; and(4)in consultation with the Comptroller General of the United States, the Director of the Congressional Budget Office, and the Director of the Congressional Research Service, to formulate recommendations on how such tools should be incorporated into the Federal legislative process.(b)Tools To be consideredThe tools considered under the study under subsection (a) shall include health impact assessments, and may include any other tools of analysis that analyze the potential impacts on health and health disparities of incorporating the findings of such reviews and analyses of proposed Federal legislation and accompanying budgetary scores.(c)Specific populations To be consideredThe study under subsection (a) shall consider the impacts described in such subsection on health and health disparities within specific populations, including racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))), youth, women, older adults, sexual and gender minorities, individuals living in rural communities, individuals living in rural Tribal or urban Indian communities, individuals living in regions with persistent poverty, individuals with co-morbid conditions, individuals with disabilities, individuals who are homeless, and individuals involved with the criminal justice system, among others. (d)Congressional and regulatory process optionsThe study under subsection (a) shall consider how assessments of potential population health outcomes could be incorporated into Federal legislative and regulatory processes, including by evaluating options with respect to—(1)methodological tools for evaluating evidentiary standards across multiple disciplines and the potential benefits and negative effects of a proposed policy;(2)the processes and considerations for preparing a population health outcomes report including time, resources, community consultation, and competencies required to review relevant scientific literature;(3)entities that conduct population health outcomes reports by comparing the experiences of State and local jurisdictions that have incorporated health impacts assessments in legislative or regulatory processes; and(4)potential uses of a population health outcomes report in the Federal legislative and regulatory processes. (e)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report to Congress on the results of the study under subsection (a).